    Case 1:20-mj-00013-MSN Document 1 Filed 01/08/20 Page 1 of 3 PageID# 1



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                   ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                    Criminal No.: 1:20-MJ-
                                                            Misdemeanor
               V.



JACQUELINE D. ALLEN,                                       Court Date: January 13^ 2(ED"Xj

                      Defendant.



                                 CRIMINAL INFORMATION


                              (COUNT I - Class A Misdemeanor)

THE UNITED STATES ATTORNEY CHARGES THAT:

        On or about November 2, 2019, at Marine Corps Base, Quantico, Virginia within the

special maritime and territorial jurisdiction of the United States in the Eastem District of

Virginia, the defendant, JACQUELINE D. ALLEN, did unlawfully forcibly assault, resist,

oppose, impede, intimidate, and interfere with a law enforcement officer while engaged in and

on account ofthe performance of official duties.

(Violation of Title 18, United States Code, Section 111(a)(1))
Case 1:20-mj-00013-MSN Document 1 Filed 01/08/20 Page 2 of 3 PageID# 2
Case 1:20-mj-00013-MSN Document 1 Filed 01/08/20 Page 3 of 3 PageID# 3
